DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered. Claims 1-3, 6-13, and 15-19 remain pending in the application, Claims 1, 9, 11, and 15-17 are amended, Claim 5 has been canceled, and Claims 18 and 19 are newly added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper/top surface of the planar sole surface (claims 1 and 18), the bottom surface of the planar sole surface (claim 18), and the bottom surface of the planar member (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 15, and 16 recite the limitation “the planar member slidably engaged with an upper surface of the planar sole surface” which lacks antecedent basis in the written specification. Applicant discloses on page 4 that the planar member is “slidable” and on page 7 “the planar member 140 [is] slideably disposed between the sole surface 120 and the upper footwear appliance 100.” However, Applicant does not specifically disclose wherein the planar member is slideably engaged with the upper surface of the planar sole surface.
Claim 18 recites the limitation “wherein the planar sole surface has a bottom surface and the top surface” which lacks antecedent basis in the written specification. Figs. 1A and B appear to show the planar sole surface having definitive top (upper) and bottom surfaces, however these are not explicitly disclosed in the specification. 
Claim 18 further recites the limitation “the planar member having a bottom surface larger than the displacement gap” which lacks antecedent basis in the written specification. Figs. 1A and B appear to show a bottom surface of the planar member being larger than the displacement gap and Applicant discloses on page 7 “the ground interface member 122 remains visible along with a portion of the planar member 140 visible around the displacement gap 123 of the ground interface member 122,” which suggests that the bottom surface of the planar member is larger than the displacement gap. However, Applicant does not specifically disclose wherein the bottom surface of the displacement member is larger than the displacement gap.
Claim 18 further recites the limitation “the planar sole supporting the planar member in slidable communication with the top surface while affording lateral movement of the ground interface member” which lacks antecedent basis in the written specification. Applicant discloses on page 4 of the specification “an attachment of the ground interface member 122 to the slideable planar member 140 retained within the sole 105 by the planar sole surface 120 for movement parallel to the planar sole surface,” and Figs. 1A and B appear to show this movement. However, Applicant does not specifically disclose wherein the planar member is in communication with the top (upper) surface of the planar sole surface to allow for lateral movement of the ground interface member.
Claim Objections
Claims 1, 16, and 18 are objected to because of the following informalities: 
“the sole surface” in line of Claim 1 should read “the planar sole surface”
“the elastic field” in line 7 of Claim 16 should read “an elastic field”
“an elastic field” in line 9 of Claim 16 should read “the elastic field”
“the top surface” in lines 2 and 6 of Claim 18 should read “the upper surface”
“the planar sole” in line 5 of Claim 18 should read “the planar sole surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campari (US 2014/0310995) hereinafter referred to as Campari ‘995.
Regarding Claim 1, Campari ‘995 teaches an athletic footwear appliance (1a) for engaging a planar sole surface with a playing surface in a high impact manner responsive to competitive athletic activities, a ground interface having a force mitigation device, comprising: a ground interface member (4a) extending from the planar sole surface (3a), the ground interface member coupled to a force mitigation assembly (Fig. 3 shows the ground interface member (4a) coupled to the force mitigation assembly), the force mitigation assembly having: an elastic field (7) of a resilient, compressible material (paragraph [0037] “elastically deformable element 7”); a planar member (see annotated Fig.) slideably disposed in communication with the elastic field (7) (Fig. 4 shows the planar member receiving a force from the ground interface member (4a) and moving slideably within the elastic field (7), as shown in annotated Fig. 4 where voids are formed opposite the constant compression region when a force is applied), the planar member slideably engaged with an upper surface (see annotated Fig.) of the planar sole surface (annotated fig. 4 shows the planar member being slideably engaged in response to a force, and as the upper surface of the planar sole structure limits the slideability of the planar member, the planar member is obviously slideably engaged with the upper surface of the planar sole surface when a large enough force is received such that the plane member slides to its far boundaries and is limited in its movement by the upper planar sole surface) and including an inclined surface (see annotated Fig., it is noted that the incline of the surface is not recited relative to any specific structure. The inclined surface in the annotated fig. forms an angle relative to the outer edge of the ground interface member (4a) and is therein considered inclined) disposed against the elastic field (7) and oriented to compress the elastic field in response to a lateral displacement (annotated fig. 4 shows the lateral displacement as an arrow, and the inclined surface compressing the elastic field (7)); and a linkage (16) for transmitting the lateral displacement force from the ground interference member (4a) for disposing the inclined surface to counter the displacement force with a counterforce proportional to the compressed area of the elastic field (annotated fig. 4 shows the arrow representing the lateral displacement force being applied to the ground engaging member (4a) and the linkage (16) transferring the force to the inclined surface, wherein the inclined surface would obviously counter the displacement force with a proportional counterforce, following Newton’s Third Law which states every action has an equal and opposite reaction).
Campari ‘995 does not explicitly teach wherein the inclined surface is oriented to compress the elastic field in a direction perpendicular to the planar sole surface by disposing the inclined surface parallel to the sole surface in response to receiving a lateral displacement force from the ground interface member. However, as annotated Fig. 4 shows the ground interface member receiving a force (shown by an arrow) and causing the inclined surface to compress the elastic field and as Campari ‘995 teaches the structure as claimed, a lateral force (different than the lateral force illustrated in the figures) could obviously cause the inclined surface to compress the elastic field in a direction perpendicular to the planar sole surface while disposing the inclined surface parallel to the sole surface.
Regarding Claim 2, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the inclined surface (see annotated Fig.) is oriented at an angle from the displacement force (shown by arrow in Fig. 4), the angle defining a direction for compressing the elastic field (annotated Fig. 4 shows inclined surface at an angle to the displacement force (shown by the arrow) and shows the elastic field (7) compressed in a direction that is inside the arms of the angle formed by the inclined surface and the displacement force, satisfying the instant limitations as best understood in view of the indefiniteness as explained above).
Regarding Claim 3, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the inclined surface (see annotated Fig.) defines a constant compression region (11) based on an area of the elastic field responsive to compression from displacement of the inclined surface (as the inclined surface compresses the elastic field (7), it therein defines a constant compression region, as disclosed on p. 5 ll. 8-11 of the instant specification).
Regarding Claim 6, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the ground interface member (4a) further comprises a protrusion (9) beyond a plane defined by the planar sole surface (3a) and the linkage (16) further comprises an attachment of the protrusion (9) to the slideable planar member (see annotated Fig.) retained within the sole (3a) by the planar sole surface (3a) for movement parallel to the planar sole surface (Fig. 4 shows the linkage (16) attaching the protrusion (9) to the planar member (see annotated Fig.), with the protrusion (9) extending beyond the planar sole surface (3a) and the planar member (see annotated Fig.) being retained within the sole (3a)), the inclined surface (see annotated Fig.) defined by a circumferential edge of the planar member (see annotated Fig.) (Fig. 2 shows that the ground interface member (4a) and force mitigation device are circular, so the inclined surface also has a circumferential edge).
Regarding Claim 7, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the inclined surface (see annotated Fig.) is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field (7) for opposing the displacement force (the inclined surface could direct a component of the displacement force perpendicularly through a plane defined by the elastic field, as a force applied to the angle of the inclined surface can cause it to change direction such that the component force is perpendicular).
Regarding Claim 8, Campari ‘995 teaches all of the limitations of the device of Claim 7, as discussed in the rejections above.  Campari ‘995 further teaches wherein the elastic field (7) defines a plane parallel to the planar sole surface (3a) (fig. 3 shows the elastic field (7) being generally parallel to the sole surface (3a), therefore a plane through the elastic field could be defined such that it is parallel to the planar sole surface (3a)), the linkage (16) is adapted to transmit the displacement force parallel to the sole surface (3a), and the inclined surface (see annotated Fig.) responsive to compresses the elastic field (7) in a direction perpendicular to the planar sole surface for opposing the displacement force (the linkage (16) can transmit the displacement force and the inclined surface (see annotated Fig.) can compress the elastic field (7), therefore the structure is capable of performing the recited function when a displacement force is received, satisfying the instant limitations. See MPEP § 2114).
Regarding Claim 10, Campari ‘995 teaches all of the limitations of the device of Claim 8, as discussed in the rejections above.  Campari ‘995 further teaches wherein the elastic field (7) imposes a resistance to the displacement force in a load region (11) defined by the area of the elastic field opposed from the inclined surface (annotated Fig. 4 shows the elastic field (7) providing resistance, by partially deforming, to the inclined surface, therein defining a load region (11) that is opposed to the inclined surface).
Regarding Claim 11, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the linkage (16) is defined by the planar member (see annotated Fig.) disposed between the planar sole surface (3a) and an upper region (2) adapted for engaging a user foot, the planar member (see annotated Fig.) receiving a displacement force defined by a component of an impact force transmitted to the ground interface member (3a) in a direction parallel to the planar sole surface, and the inclined surface opposes the displacement force from compression in a direction perpendicular to the planar sole surface (annotated Fig. 4a shows an impact force (shown by arrows) transmitted to a ground interface member (3a), and the planar member receiving a displacement force, causing the inclined surface to oppose the displacement force, therefore the structure is capable of performing the recited function when a displacement force is received, satisfying the instant limitations. See MPEP § 2114).
Regarding Claim 12, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the ground interface member (4a) extends in a downward direction substantially perpendicular to the planar sole surface (3a) (Fig. 3 shows the ground interface members (4a) substantially perpendicular to the sole surface(3a)) and is adapted to focus a concentrated force for deformation and friction exerted against a playing surface (paragraph [0068], “Another advantage of the sports shoe according to the present invention consists in that it reduces the friction between the athlete's foot and the ground, thus contributing considerably to saving energy when restarting after a sudden stop in that the elastic return of the elastically deformable portion of the stud is exploited”).
Regarding Claim 13, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein displacement of the inclined surface (see annotated Fig.) across the elastic field (7) defines a constant force spring having a constant force independent of the displaced distance based on a constant compression region of the elastic field engaging the inclined surface opposing the elastic field (the elastic field and inclined surface are constant so the spring force is constant, as disclosed on p. 6 ll. 17-19 of the instant specification).
Regarding Claim 15, Campari ‘995 teaches a force absorbing device for a footwear appliance (1a), comprising: a shoe sole having a planar sole surface (3a), the shoe sole adapted to be disposed between a shoe upper (2) and a ground surface (fig. 1 shows the planar surface of the shoe sole (3a) being disposed between an upper (2) and a ground surface); a ground interface member (4a) extending from the planar sole surface (3a) (fig. 3 shows the ground interface member (4a) extending from the planar sole surface (3a)), the ground interface member (4a) coupled to a force mitigation assembly  (Fig. 3 shows the ground interface member (4a) coupled to the force mitigation assembly), the force mitigation assembly having: an elastic field (7) of a resilient, compressible material (paragraph [0037] “elastically deformable element 7”), a planar member (see annotated Fig.) slidably disposed in communication with the elastic field (7) (Fig. 4 shows the planar member receiving a force from the ground interface member (4a) and moving slideably within the elastic field (7), as shown in annotated Fig. 4 where voids are formed opposite the constant compression region when a force is applied), the planar member slidably engaged with an upper surface (see annotated Fig.) of the planar sole surface (3a) (annotated fig. 4 shows the planar member being slideably engaged in response to a force, and as the upper surface of the planar sole structure limits the slideability of the planar member, the planar member is obviously slideably engaged with the upper surface of the planar sole surface when a large enough force is received such that the plane member slides to its far boundaries and is limited in its movement by the upper planar sole surface), the planar member including an inclined surface (see annotated Fig., it is noted that the incline of the surface is not recited relative to any specific structure. The inclined surface in the annotated fig. forms an angle relative to the outer edge of the ground interface member (4a) and is therein considered inclined) disposed against the elastic field (7) and oriented to compress the elastic field (annotated fig. 4 shows the lateral displacement as an arrow, and the inclined surface compressing the elastic field (7)) and a linkage (16) for transmitting the lateral  displacement force from the ground interference member (4a) for disposing the inclined surface to counter the displacement force with a counterforce proportional to the compressed area of the elastic field (annotated fig. 4 shows the arrow representing the lateral displacement force being applied to the ground engaging member (4a) and the linkage (16) transferring the force to the inclined surface, wherein the inclined surface would obviously counter the displacement force with a proportional counterforce, following Newton’s Third Law which states every action has an equal and opposite reaction).
Campari ‘995 does not explicitly teach wherein the inclined surface is oriented to compress the elastic field in a direction perpendicular to the planar sole surface by disposing the inclined surface parallel to the sole surface in response to receiving a lateral displacement force from the ground interface member. However, as annotated Fig. 4 shows the ground interface member receiving a force (shown by an arrow) and causing the inclined surface to compress the elastic field and as Campari ‘995 teaches the structure as claimed, a lateral force (different than the lateral force illustrated in the figures) could obviously cause the inclined surface to compress the elastic field in a direction perpendicular to the planar sole surface while disposing the inclined surface parallel to the sole surface.
Regarding Claim 16, Campari ‘995 teaches a method for receiving and absorbing forces exerted against a footwear appliance, comprising: receiving a displacement force at a ground interface member (4a) extending from a planar sole surface (3a) of a shoe sole (fig. 4 shows the ground interface member receiving a displacement force shown by the arrow), the ground interface member (4a) coupled to a force mitigation assembly (Fig. 3 shows the ground interface member (4a) coupled to the force mitigation assembly), transferring the displacement force via a linkage (16) to a planar member (see annotated Fig.) slidably disposed in communication with the elastic field (7) (Fig. 4 shows the planar member receiving a force from the linkage (16) and the ground interface member (4a) and moving slideably within the elastic field (7), as shown in annotated Fig. 4 where voids are formed opposite the constant compression region when a force is applied), the planar member slidably engaged with an upper surface (see annotated Fig.) of the planar sole surface (annotated fig. 4 shows the planar member being slideably engaged in response to a force, and as the upper surface of the planar sole structure limits the slideability of the planar member, the planar member is obviously slideably engaged with the upper surface of the planar sole surface when a large enough force is received such that the plane member slides to its far boundaries and is limited in its movement by the upper planar sole surface); the planar member including an inclined surface see annotated Fig., it is noted that the incline of the surface is not recited relative to any specific structure. The inclined surface in the annotated fig. forms an angle relative to the outer edge of the ground interface member (4a) and is therein considered inclined) disposed against an elastic field (7) and oriented to compress the elastic field (annotated fig. 4 shows the lateral displacement as an arrow, and the inclined surface compressing the elastic field (7)); the elastic field (7) including a resilient, compressible material (paragraph [0037] “elastically deformable element 7”); and receiving a mitigating force to counter the lateral displacement force with a counterforce proportional to the compressed area of the elastic field based on an area of the elastic field engaged by the inclined surface (annotated fig. 4 shows the arrow representing the lateral displacement force being applied to the ground engaging member (4a) and the linkage (16) transferring the force to the inclined surface of the planar member, wherein the planar member would obviously counter the displacement force with a mitigating counterforce proportional to the compressed area of the elastic field based on an area of the elastic field engaged by the inclined surface, as the area of the inclined surface is fixed and following Newton’s Third Law which states every action has an equal and opposite reaction.
Campari ‘995 does not explicitly teach wherein the inclined surface is oriented to compress the elastic field in a direction perpendicular to the planar sole surface by disposing the inclined surface parallel to the sole surface in response to receiving a lateral displacement force from the ground interface member. However, as annotated Fig. 4 shows the ground interface member receiving a force (shown by an arrow) and causing the inclined surface to compress the elastic field and as Campari ‘995 teaches the structure as claimed, a lateral force (different than the lateral force illustrated in the figures) could obviously cause the inclined surface to compress the elastic field in a direction perpendicular to the planar sole surface while disposing the inclined surface parallel to the sole surface.
Regarding Claim 17, Campari ‘995 teaches all of the limitations of the device of Claim 3, as discussed in the rejections above. Campari ‘995 does not explicitly teach wherein the constant compression region (11) exhibits a counterforce to the displacement force, the counterforce independent of the displaced distance, however Campari ‘995 teaches wherein the area of the inclined surface remains constant (Fig. 3 and 4 show the area of the inclined surface remaining the same at rest as well as when a displacement force is applied), therefore the same volume of the elastic field is compressed at any given displacement, therefore the counterforce would remain constant and independent of the displaced distance (as disclosed on p. 6 ll. 16-19 of the instant specification). While Campari ‘995 does not explicitly teach a counterforce of the compression region as being independent from the displaced distance, Campari ‘995 teaches the claimed structure. Examiner notes that product claims are only considered with respect to the structural limitations, as recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II).	
Regarding Claim 18, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above. Campari ‘995 further teaches wherein the planar sole surface (3a) has a bottom surface (see annotated Fig.) and the top surface (see annotated Fig.), further comprising: a displacement gap (see annotated Fig.) in the planar sole surface (3a), the ground interface member (4a) protruding through the displacement gap (annotated fig. 3 shows the ground interface member (4a) protruding through the displacement gap), the planar member (see annotated Fig.) having a bottom surface (see annotated Fig.) larger than the displacement gap (annotated fig. 3 shows the bottom surface of the planar member being larger than the displacement gap), the planar sole (3a) supporting the planar member in slidable communication with the top surface while affording lateral movement of the ground interface member (Fig. 4 shows the top surface of the planar sole surface (3a) supporting the elastic field (7) and the planar member, and further shows the planar member sliding in communication with the top surface (as the planar member is supported and limited in movement by the top surface) in response to lateral movement of the ground interface member).
Regarding Claim 19, Campari ‘995 teaches all of the limitations of the device of Claim 18, as discussed in the rejections above. Campari ‘995 further teaches wherein the displacement gap (see annotated Fig.) has an area, the area defining limit to the lateral movement of the ground interface member (4a) based on interference with the planar sole surface (3a) (annotated fig. 3 shows the displacement gap having an area, and as the ground interface member (4a) protrudes through the displacement gap, the area of the displacement gap would obviously limit the movement of the ground interface member as its movement is stopped by the material of the planar sole surface surrounding and defining the area of the displacement gap).

    PNG
    media_image1.png
    533
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    428
    537
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    397
    546
    media_image4.png
    Greyscale

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Campari (WO 2012/133454) herein after referred to as Campari ‘454 in view of Campari (WO 2012/133454) herein after referred to as Campari ‘454.
Regarding Claim 9, Campari ‘995 teaches all of the limitations of the device of Claim 8, as discussed in the rejections above 
Campari ‘995 does not teach wherein the inclined surface is oriented substantially around 45 degrees from parallel to the sole surface.
Attention is directed to Campari ‘454 which teaches an analogous article of footwear. Campari ‘454 teaches an athletic footwear appliance for engaging a planar sole surface with a playing surface in a high impact manner responsive to competitive athletic activities, a ground interface having a force mitigation device, comprising: a ground interface member (31) extending from the planar sole surface (38), the ground interface member (31) coupled to a force mitigation assembly, the force mitigation assembly having: an elastic field (32) of a resilient, compressible material (p. 8 l. 21, “the elastically deformable portion 32”; an inclined surface (see annotated Fig.) disposed against the elastic field (32) and oriented to compress the elastic field in response to a lateral displacement across the field (annotated Fig. 12 shows the inclined surface disposed against the elastic field (32) and compressing the field in response to a displacement across the field (as shown by the arrow); and a linkage (36) for transmitting a displacement force from the ground interference member (31) for disposing the inclined surface, wherein the inclined surface (see annotated Fig.) is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field (32) for opposing the displacement force (the inclined surface could direct a component of the displacement force perpendicularly through a plane defined by the elastic field, as a force applied to the angle of the inclined surface can cause it to change direction such that the component force is perpendicular), and  wherein the elastic field (32) defines a plane parallel to the sole surface(38) (Fig. 11 shows elastic field (32) as generally parallel to the sole surface (38) therefore a plane going through the elastic field is parallel to the sole surface(38)), the linkage (36) is adapted to transmit the displacement force parallel to the sole surface, and the inclined surface (see annotated Fig.) responsive to compresses the elastic field in a direction perpendicular to the sole surface for opposing the displacement force (as the linkage (16) can transmit the displacement force and the inclined surface (see annotated Fig.) can compress the elastic field (7), the structure is capable of performing the recited function when a displacement force is received, satisfying the instant limitations. See MPEP § 2144). Campari ‘454 further teaches wherein the inclined surface (see annotated fig.) is oriented substantially around 45 degrees from parallel to the sole surface (Fig. 11 shoes the inclined surface being about 45 degrees from parallel with the sole surface (38)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campari ‘995 to include the teachings of Campari ‘454 such that the inclined angle is oriented substantially around 45 degrees from parallel to the sole surface, as it is nothing more than a change in proportion as is known in the footwear art (see MPEP 2144.04). Further, Applicant has shown no evidence of criticality, change in function, synergistic effect, or unexpected result by the use of an inclined surface oriented 45 degrees from parallel.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-13, and 15-19 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claims 15 and 16 in view of Campari ‘454, Applicant submits that Campari ‘454 teaches a cleat fixed within a circumferential mass of elastically deformable portion, and therefore does not anticipate the claimed invention, which has an elastic field that is detached from the sole surface and a planar member slidably disposed in communication with the elastic field and slidably engaged with an upper surface of the planar sole surface. However, such argument is moot in view of the new grounds of rejection set forth above in view of Campari ‘995. Examiner further notes that the features upon which applicant relies (i.e., the elastic field being detached, not fused, joined, or glued to the sole surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the 35 U.S.C. 103 rejection of Claim 1 in view of Campari ‘995 and Campari ‘454, Applicant submits that the cleat of Campari ‘995 forms a lever to exhibit compression forces from movement perpendicular to the sole, and not parallel movement directed perpendicularly, and that the counterforces would not be proportional to the area of the elastic field because the elastic field is compressed in the same direction as the displacement force, leading to a counterforce approaching a solid material. A new ground of rejection has been set forth above, however as the arguments are drawn to the same reference used in the new ground of rejection they will be addressed. Examiner disagrees with the above arguments and submits that this language is functional, and that as Campari ‘995 teaches all of the claimed structure, it would obviously perform the function of exhibiting the compression forces as claimed, and further that there is obviously a counterforce that is equivalent to the area of the elastic field at some point during the compression of the elastic field, therefore meeting the claimed functional limitations. Examiner respectfully suggest adding additional structure that allows the function to be performed to Claim 1 to further differentiate the claimed invention from Campari ‘995. Applicant further submits that Campari ‘995 does not teach slidable communication of the cleat structure against a planar sole surface, nor a separation of the deformable material to define a perpendicular compression region. Examiner notes that these features upon which applicant relies (i.e., the cleat structure against a planar sole structure and a separation of the deformable material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the planar member being slideably engaged with an upper surface of the planar sole surface is claimed, this is different that the cleat structure being against the planar sole surface. Examiner notes that Campari ‘995 does not teach the bottom surface of the planar member being directly slidably engaged with the upper surface of the planar sole surface as it appears to be shown in the drawings of the instant application, however this limitation is not claimed and therefore Campari ‘995 meets the claim limitations of Claim 1 as set forth in the rejection above.
Regarding newly added Claims 18 and 19, Applicant submits that these Claims have been added to clarify the planar sole surface and its relationship with the planar member. Examiner submits that Campari ‘995 meets these limitations as set forth in the rejection above. Similarly to the limitations of Claim 15, Examiner notes that the displacement gap and relation between the upper surface of the planar sole surface and bottom surface of the planar member of Campari ‘995 appears to differ from the displacement gap of the invention as disclosed in the drawings and specification of the instant application in that the displace placement gap as shown in the instant drawings is free from material of the elastic field and the planar member of the instant application is in contact with and directly supported by the planar sole surface. However these limitations are not claimed, therefore Campari ‘995 meets the structure as recited in the newly added claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                              /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732